Citation Nr: 0118206	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 10 
percent disabling.

4.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected Raynaud's phenomenon.

5.  Entitlement to an increased rating for dermatitis of the 
feet and hands, currently evaluated as noncompensably 
disabling.

6.  Entitlement to an increased rating for the residuals of a 
bullet wound of the chest, currently evaluated as 
noncompensably disabling.

7.  Entitlement to an effective date earlier than January 12, 
1998, for a compensable rating for his residuals of cold 
injuries of the feet.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to July 
1970, including service in the Korean Conflict.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1998, January 1999 and March 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In 
the August 1998 rating action, the RO denied the veteran's 
claim for an increased rating for his bilateral hearing loss.  
In that same rating decision, the RO also recharacterized the 
veteran's service-connected frostbite of the feet from a 
single bilateral disability to separate conditions involving 
the left and right lower extremities and assigned independent 
10 percent evaluations in place of the former single 
noncompensable rating, effective January 12, 1998.  In the 
January 1999 rating decision, the RO established service 
connection for Raynaud's phenomenon and assigned an initial 
10 percent evaluation, effective January 13, 1999.  Finally, 
in the March 2000 rating action, in addition to confirming 
and continuing the evaluations of the veteran's hearing loss 
and frostbite conditions, the RO denied entitlement to a 
higher initial rating for the veteran's Raynaud's phenomenon; 
compensable ratings for the residuals of his bullet wound to 
the chest and dermatitis of the feet and hands; and to a 
TDIU.  The veteran perfected timely appeals of these 
determinations to the Board; in doing so, with respect to 
service-connected frostbite conditions, the veteran 
challenged the assigned rating as well as its effective date.

As a preliminary matter, the Board observes that the August 
2000 Statement of the Case (SOC) identifies the March 2000 
rating decision, in which the RO confirmed and continued the 
evaluations of the veteran's bilateral hearing loss and his 
frostbite conditions of the right and left lower extremities, 
as the rating action on appeal.  Recently, however, the 
United States Court of Appeals for Veterans Claims) (Court) 
decided the case of Muehl v. West, 13 Vet. App. 159 (1999).  
In Muehl, the Court held that where, as here, pertinent 
evidence was presented or secured within one year of the date 
of the mailing of the notice of the decision, that evidence 
must be considered to have been filed in connection with his 
initial claim.  See Id. at 161-62.  In this case, in January 
1999, the veteran filed a statement challenging the August 
1998 determination and submitted to the RO a VA medical 
record, dated earlier that same month, which discussed all 
three disabilities.  Thereafter, pertinent VA outpatient 
treatment records were associated with the claims folder, 
which apparently precipitated the March 2000 rating action.  
Indeed, in April 2000, the RO issued a separate SOC 
concerning the veteran's appeal challenging the effective 
date assigned for the current 10 percent evaluations of his 
frostbite conditions of the left and right lower extremities, 
and that SOC indicates that the appeal stemmed from the 
August 1998 rating decision.  In light of the foregoing, the 
Board concludes this evidence must be considered to have been 
filed in connection with the veteran's March 1998 claims for 
increased ratings for his bilateral hearing loss and 
frostbite disabilities.

Further, because the veteran has disagreed with the initial 
rating assigned for his Raynaud's phenomenon, the Board has 
recharacterized this claim on the title page as involving the 
propriety of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

Finally, in February 2001, the veteran and his spouse, 
accompanied by his representative, testified at a video-
conference hearing conducted before the undersigned Board 
Member.  At the outset of the hearing, the veteran 
specifically withdrew his claim seeking eligibility for 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code.  In this regard, the Board observes 
that, in an August 2000 statement, veteran indicated that, in 
light of his age, he was no longer interested in vocational 
rehabilitation; instead, he stated that he sought VA 
compensation due to his inability to work.  As such, this 
issue is not before the Board.  38 C.F.R. § 20.204(c) (2000).

The Board's decision on each of the issues identified on the 
title page, with the exception of his TDIU claim, is set 
forth below; that claim will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating hearing loss, 
in effect when the veteran filed his claim for an increased 
rating, nor the revised criteria, which became effective June 
10, 1999, are more favorable to the veteran's claim.

3.  VA audiometric test results obtained in June 1998 show 
that the veteran had level IV hearing in his right ear and 
level III hearing in his left ear.

4.  VA audiometric test results obtained in December 1999 
show that the veteran had level IV hearing in his right ear 
and level IV hearing in his left ear.

5.  The residuals of the veteran's frostbite of the left foot 
include arthralgia, pain, numbness, cold sensitivity, nail 
abnormalities and hyperhidrosis.

6.  The residuals of the veteran's frostbite of the right 
foot include arthralgia, pain, numbness, cold sensitivity, 
nail abnormalities and hyperhidrosis.

7.  The veteran's Raynaud's phenomenon is productive of 
characteristic sequential color changes involving the skin on 
his feet, averaging between one to three times a week; the 
preponderance of the evidence is against a finding that the 
disability is productive of such characteristic attacks 
averaging at least four times per week.

8.  The veteran's dermatitis of the feet and hands is 
manifested by exfoliation, exudation and itching of an 
exposed area; however, the preponderance of the evidence 
shows that the disability is not productive of constant 
exudation or itching, and neither extensive lesions nor 
marked disfigurement has been shown.

9.  The evidence does not reflect that the residuals of the 
veteran's bullet wound of the chest are productive of any 
respiratory impairment and no more than slight injury to 
Muscle Group XXI has been shown; further, the residual scar 
is well-healed, is not tender or painful on objective 
demonstration, and results in no limitation of motion of any 
affected parts.

10.  On March 19, 1998, the veteran filed his claim for an 
increased rating for his service-connected residuals of 
frostbite of the feet.  

11.  It is not factually ascertainable that the service-
connected residuals of frostbite of the feet were compensably 
disabling prior to January 12, 1998.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.951(a), 4.2, 
4.7, 4.10, 4.85 Diagnostic Codes 6102, 6100 (1998, 2000).

2.  With the resolution of all reasonable doubt in the 
veteran's favor, the criteria for a 30 percent evaluation for 
residuals of frostbite of the left foot have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.104, Diagnostic Code 7122 (2000).

3.  With the resolution of all reasonable doubt in the 
veteran's favor, the criteria for a 30 percent evaluation for 
residuals of frostbite of the right foot have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.104, Diagnostic Code 7122 (2000).

4.  The criteria for an initial evaluation higher than 10 
percent for Raynaud's phenomenon have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.104, Diagnostic Code 7117 (2000).

5.  The criteria for a 10 percent evaluation for 
dermatophytosis of the hands and feet have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7806 (2000).

6.  The criteria for a compensable evaluation for the 
residuals of a bullet wound of the chest have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.20, 4.31, 4.73 (Diagnostic Code 5321), 4.97 (Diagnostic 
Code 6844), 4.118 (Diagnostic Codes 7803-7805) (2000).

7.  The criteria for an effective date earlier than January 
12, 1998, for the assignment of a compensable rating for the 
service-connected residuals of frostbite of the feet, have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 
38 C.F.R. §§ 3.114, 3.400, 4.104, Diagnostic Code 7122 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran served on active duty from 
December 1947 to July 1970.  Thereafter, based on the service 
medical records and the findings contained in a January 1971 
VA examination report, in a March 1971 rating action, the RO 
granted service connection for bilateral defective hearing 
and assigned a 10 percent evaluation, effective August 1, 
1970.  In the March 1971 rating decision, the RO also 
established service connection for frostbite of the feet, 
residuals of a bullet wound of the chest, and dermatitis of 
the feet and hands and assigned noncompensable evaluations 
for each of these disabilities, effective August 1, 1970.  
With respect to the veteran's bullet wound, in granting 
service connection, the RO noted that, although the service 
medical records were negative for treatment of a bullet wound 
of the chest in 1950, in light of a subsequent reference in 
an August 1967 Report of Medical Examination, which was 
conducted for retention purposes and which indicated that he 
had sustained a bullet wound to the right chest in 1950, 
service connection was warranted.  In addition, in assigning 
the noncompensable rating, the RO pointed out that the March 
1971 examination report was negative for any indication that 
the veteran had any disability resulting from the bullet 
wound.  In this regard, the Board observes that, during that 
examination, the veteran did not report a history of having 
sustained the injury and the examination report is silent for 
any complaints or findings of residual impairment.

In July 1987, the RO increased the evaluation of bilateral 
hearing loss to 20 percent, effective February 18, 1987.  On 
March 19, 1998, the veteran's claims seeking increased 
ratings for his bilateral hearing loss and the residuals of 
his frostbite of the feet were received at the RO.  In 
response, in June 1998, the veteran was afforded formal VA 
audiological and vascular examinations.

During the audiological evaluation, the veteran provided a 
history of noise exposure during his military service and 
complained of having trouble hearing.  An audiometric 
examination revealed pure tone threshold levels, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
80
85
85
LEFT
N/A
15
70
80
85

Pure tone threshold levels averaged 70 decibels for the right 
ear and 63 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and 84 percent in the left ear.

At the June 1998 VA vascular examination, the veteran 
provided a history of having suffered from frostbite of the 
feet while serving in Korea during the Korean Conflict.  He 
reported that he had had a chronic fungal infection on his 
feet since that time that he had treated with various 
ointments.  In addition, he indicated that he suffered from 
occasional bilateral foot pain as well as bilateral 
sensitivity to the cold in the winter and cramping in the 
summer; with regard to the cramping, he said that it often 
required him to stop what he was doing and massage his feet 
to relieve the pain.  Further, he stated that he was forced 
to quit his job working as a bricklayer in May 1998 because 
of the cold sensitivity and cramping in of his feet and 
indicated that he had missed approximately two months worth 
of work due to his foot problems.  In addition, the veteran 
denied suffering from claudication, varicose veins, phlebitis 
as well as leg or foot ulcers.

The examination revealed that the veteran had fissuring 
between his toes as well as some scaly lesions in the 
interdigital webs and soles.  The toenails of the big and 
little toes were discolored bilaterally due to his fungus 
infection.  In addition, both feet were cold to the touch but 
no ulcers, erythematous rash, edema, varicose veins, or 
phlebitis were noted.  The examination also revealed that the 
veteran had no limitation of motion of his ankles.  X-rays of 
his feet were negative and the examiner diagnosed the veteran 
as having residuals of freezing cold injury with cold 
sensitivity and occasional muscle cramps of the feet; tinea 
pedis, still active; no varicose veins or phlebitis as well 
as no evidence of peripheral arterial disease.

In an August 1998 rating decision, based on the findings 
contained in the June 1998 VA audiological report, the RO 
denied the veteran's claim for an increased rating for his 
bilateral hearing loss.  In doing so, the RO observed that 
the current 20 percent rating was previously assigned based 
on the criteria in effect in 1987 and that explained, 
although the veteran's hearing impairment did not warrant 
that evaluation pursuant to the current criteria, the 
evaluation could not be reduced unless the medical evidence 
disclosed actual improvement in his hearing acuity.  The RO 
further stated that, because no improvement had been shown, 
the 20 percent rating was "protected."  In that same rating 
action the RO increased the evaluation of the veteran's 
frostbite of the feet by assigning independent 10 percent 
evaluations for the residuals affecting his left and right 
lower extremities, effective January 12, 1998, on the basis 
of the findings of the June 1998 vascular examination report.

The veteran appealed the decision, arguing that the 
disabilities had so increased in severity as to preclude him 
from being employed.  In support, he submitted a January 1999 
VA outpatient treatment report, which reflects complaints 
consistent with those reported at the June 1998 VA 
examinations.  In the report, the examiner noted that the 
veteran's history of having worked as a brick mason.  The 
examiner diagnosed the veteran as having residuals of 
frostbite with Raynaud's phenomenon and recommended that he 
avoid exposure to cold weather.  Further, he commented that 
the veteran was unable to work outdoors as a brick mason in 
the cold weather or to otherwise be exposed to cold weather 
conditions due to his Raynaud's phenomenon.  

In a January 1999 rating decision, the RO established service 
connection for Raynaud's phenomenon on the basis that the 
veteran suffered from that condition as secondary to his 
service-connected frostbite of the left and right feet.  
Thereafter, in a May 1999 statement, the veteran reiterated 
that higher ratings were warranted for his bilateral hearing 
loss and frostbite conditions.  In addition, he asserted that 
the compensable evaluations for the residuals of frostbite of 
his left and right feet should be effective August 1, 1970.

In June 1999, the veteran filed a formal TDIU claim and in 
December 1999, he was afforded formal VA audiological, 
vascular, dermatological and respiratory examinations.  
During the audiological evaluation, the veteran reiterated 
his history of having been exposed to acoustic trauma during 
service and complained of having trouble hearing.  An 
audiometric examination revealed pure tone threshold levels, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
75
80
80
LEFT
N/A
20
70
80
85

Pure tone threshold levels averaged 64 decibels for the right 
ear and 63 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and 82 percent in the left ear.

At the VA vascular examination, the veteran reiterated his 
history of having suffering frostbite of the feet while 
serving in Korea during the Korean Conflict.  In addition, he 
reported that, since that time, he has had cold intolerance 
to his feet and hands as well as "excessive" sweating of 
his feet.  The veteran also indicated that he experienced 
cramping of his feet "at least a couple of times per day" 
as well as pain and reported that, due to the cramping and 
the hyperhidrosis, he had lost two jobs in the last several 
years.  With respect to his skin problems, he said that he 
was receiving regular VA care and that he treated the 
condition with a salve provided by his VA physician.  In 
addition, he denied having any sores on his feet or having 
severe cold.

The examiner stated that the veteran's feet appeared normal.  
In addition, he reported that the skin between the veteran's 
toes was moist to the touch and that there was some 
desquamation in this area.  The examiner further stated that 
there was "no evidence" that the veteran had Raynaud's 
phenomenon or onychomycosis.  In addition, the veteran 
reportedly denied suffering from changes in skin color.  The 
examiner stated, however, that the veteran had evidence of 
hyperhidrosis and that the veteran experienced numbness in 
his feet and hands when exposed to cold temperatures.  The 
examiner noted that X-rays taken in June 1998 were negative 
and diagnosed the veteran as having a history of frostbite 
with cold intolerance and residuals.

During the dermatological examination, the veteran reported a 
history and symptomatology consistent with that noted in the 
vascular examination report.  The examination revealed that 
the veteran had moist areas between his toes, and 
particularly between the third and fourth and fourth and 
fifth toes, bilaterally.  In addition, the examiner indicated 
that the veteran had dead skin and fissuring of the skin on 
his feet, which he stated, was productive of a foul odor.  
There were no open sores or obvious lesions.  Examination of 
the veteran's hands disclosed that he had dry skin over his 
palms with "some minimal desquamation" as well as 
questionable erythema along the edges of his fingers without 
active fissuring.  The diagnosis was tinea pedis and tinea 
manum, with residuals.

The veteran was also afforded a VA respiratory examination to 
assess the extent and severity of the residuals of a bullet 
wound of the chest.  The examiner noted the veteran's history 
of having sustained a bullet wound sustained while serving in 
the Korean Conflict.  The veteran reported that the bullet 
was surgically removed through the entrance hole shortly 
thereafter and that he had had no chronic problems due to the 
injury since the wound healed.  In this regard, the veteran 
denied having any chest pain, shortness of breath or dyspnea 
on exertion.  The examination revealed that the veteran had a 
well-healed five-centimeter scar in the right fourth 
intercostal space in the midclavicular line.  In addition, 
the examiner reported that his chest was clear to 
auscultation.  Pulmonary function tests were normal.  The 
diagnosis was gunshot wound to the right chest, resolved, 
with no sequelae.

Further, VA treatment records, dated from June 1998 to August 
1999 were obtained.  These records show that the veteran was 
seen on numerous occasions for various complaints related to 
his service-connected disabilities as well as to nonservice-
connected conditions, including his impaired vision.

Finally, as noted in the introduction, in February 2001, the 
veteran and his spouse offered testimony in support of his 
claims at a hearing held via video-conference before the 
undersigned Board Member.  In support of his hearing loss 
claim, the veteran reported that it had worsened over the 
years and was productive of significant industrial 
impairment.  Indeed, the veteran essentially stated that it 
was so severe that, in conjunction with the residuals of his 
frostbite of the feet, he was unable to obtain or retain 
employment.  With respect to the latter bilateral disability, 
the veteran testified that it was productive of episodes of 
cramping and numbness several times per week, especially in 
cold weather conditions and upon physical activity.  In 
addition, he indicated that the skin on his toes changed 
color and that his feet sweated "excessively."  In this 
regard, his spouse, who is a licensed practical nurse, 
testified that she observed that the veteran had sweating 
between his toes and along the sides of his feet.  She 
indicated that she treated the condition with creams and 
powders.  In addition, his spouse reported that the skin on 
his feet at times changes color and becomes bluish and said 
he had toenail abnormalities, explaining that they "curl up 
and bend backward."  

As to his dermatitis of the feet and hands, the veteran said 
that he suffered from itching.  Further, he reported that the 
skin on his feet "peeled" and he described the skin on his 
hands as scaly and dry.  In support of his claim for a 
compensable rating for the residuals of a bullet wound of the 
chest, the veteran testified that he experiences pain prior 
to changes in the weather.  With respect to his claim of 
entitlement to an earlier effective date for a compensable 
rating for the residuals of his cold injuries of the feet, 
the veteran testified that he had frostbite during service 
and that while serving on active duty was on a profile that 
limited his duty assignments due to this condition.  He 
maintained that his feet did not improve at discharge and 
that thus it was error to assign a noncompensable rating 
prior to January 12, 1998.  In addition, he acknowledged that 
the physician who examined shortly subsequent to his 
discharge reported that he had "nothing wrong with his 
feet" but asserted that, given his history of in-service 
foot problems, that finding was not accurate.  Finally, the 
Board notes that the veteran offered no testimony 
specifically in support of his Raynaud's phenomenon claim.


Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In reaching this conclusion, 
the Board notes that, during the course of this appeal, VA 
has formally evaluated each of his service-connected 
disabilities and pertinent VA treatment records have been 
associated with the claims folder.  In addition, the veteran 
and his spouse testified in support of these claims during a 
hearing conducted before the undersigned Board Member in 
February 2001.  The Board will therefore proceed with the 
consideration of this case.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a non-compensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is generally of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Bilateral hearing loss

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran's bilateral hearing loss has been rated as 20 
percent disabling under Diagnostic Code 6102 (now 6100) of 
the Rating Schedule.  The Board observes that, during the 
course of this appeal, the criteria were changed, effective 
June 10, 1999.  64 Fed. Reg. 25202-25210 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87).  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, 
however, the criteria were not significantly changed by the 
amendments to the regulations.  The Board observes that, 
pursuant to the revised criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86); however, 
here the change is not applicable because the veteran's pure 
tone thresholds at each of the four specified frequencies 
identified above is not 55 decibels or more.

The mechanical application of the rating schedule to the June 
1998 VA audiometric evaluation shows that the veteran had 
level IV hearing in his right ear and level III hearing in 
his left ear, which warrants a 10 percent disability rating.  
Diagnostic Code 6101 (1998); Diagnostic Code 6100 (2000).  
The mechanical application of the rating schedule to the 
December 1999 audiometric examination findings results in a 
determination that the veteran has Level IV hearing in both 
ears, which again warrants a 10 percent rating.  Id.  

In light of the foregoing, entitlement to an evaluation in 
excess of 20 percent for this disability is not warranted.  
In reaching this conclusion, the Board notes that, as 
explained by the RO, the law provides that a disability 
rating in effect at the time the Rating Schedule is revised 
cannot be reduced due to the change in the Rating Schedule, 
unless an improvement in the veteran's disability is shown to 
have occurred.  38 U.S.C.A. § 1155; see Fugere v. Derwinski, 
972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. § 3.951(a) (2000).  
As such, although the veteran's hearing loss does not warrant 
an evaluation in excess of 10 percent under the criteria in 
effect during the course of this appeal, because the evidence 
does not show that his condition has improved, the 20 percent 
rating may not be reduced.

Finally, the Board observes that, in support of his claim for 
an increased rating for his impaired hearing, the veteran has 
complained of suffering from chronic "buzzing" or ringing 
in his ears.  In this regard, as will be discussed in more 
detail in the remand section of this decision, the evidence 
shows that the veteran has tinnitus and that the condition 
may be related to his period of service.  As such, although 
this issue is not on appeal, the Board notes that a separate 
compensable evaluation for this disability may be warranted.

II.  Residuals of frostbite of the left and right feet

The veteran's frostbite conditions of the left and right feet 
are separately evaluated as 10 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7122.  Pursuant to a note 
following this code, each affected part is rated separately 
and the evaluations for the conditions are then combined in 
accordance with 38 C.F.R. §§ 4.25, 4.26.  A 10 percent 
evaluation is assigned when there is arthralgia or other 
pain, numbness or cold sensitivity in the affected part.  A 
20 percent rating requires that, in addition to the 
arthralgia or other pain, numbness, or cold sensitivity, the 
disability is manifested by one of the following:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  The maximum evaluation of 30 percent is 
assigned when there is arthralgia or other pain, numbness or 
cold sensitivity plus two or more of the following:  tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).

Following a careful review of the evidence, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the residuals of the veteran's frostbite 
of the left and right feet warrant separate 30 percent 
ratings.  In reaching this conclusion, the Board observes 
that the June 1998 VA vascular examination report reflects 
that the disability was productive of pain, cramping, cold 
sensitivity and discolored toenails, bilaterally.  These 
findings warrant a 20 percent rating.  The December 1999 VA 
vascular examination report, however, shows that, with the 
exception of the toenail abnormalities, in addition to the 
other findings, the veteran suffered from hyperhidrosis.  
These latter findings are also consistent with 20 percent 
evaluations.  However, taken together, these clinical 
findings support 30 percent evaluations.  Moreover, in her 
February 2001 testimony, the veteran's spouse, a nurse, i.e., 
a health care professional, see Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 270, 
273 (1993), reported that the condition was productive of 
pain, cramping, numbness, cold sensitivity, hyperhidrosis and 
toenail abnormalities.  

In reaching these determinations, the Board notes that it is 
charged with the duty to assess the credibility and weight 
given to evidence.  Klekar v. West, 12 Vet. App. 503, 507 
(1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
this role, the Board finds her testimony particularly 
probative regarding the extent and severity of the residuals 
of the veteran's frostbite of the feet in light of her 
training as well as her regular treatment of the condition.  
This is particularly so in light of the light of the findings 
of the June 1998 and December 1999 VA examinations.  As such, 
resolving all reasonable doubt in the veteran's favor, the 
Board concludes separate 30 percent evaluations are 
warranted.

As a final point, the Board acknowledges that, during his 
hearing the veteran testified that, due to this condition, 
the skin on his feet changes color.  Indeed, his spouse, a 
nurse, also reported this symptom.  A note following this 
code provides, however, that this symptom, which is 
consistent with the veteran's Raynaud's phenomenon, may be 
used in support of a compensable evaluation under Diagnostic 
Code 7122.  In light of the Board's finding that the 
veteran's frostbite conditions of the left and right feet 
warrant the maximum 30 percent ratings without taking this 
manifestation into consideration, the Board will discuss this 
pathology in considering the propriety of the veteran's 
initial 10 percent rating for Raynaud's phenomenon under 
Diagnostic Code 7117.

III.  The initial evaluation of the veteran's Raynaud's 
phenomenon

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  In 
the former case, the Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the current level of disability is 
of primary importance when assessing an increased rating 
claim.  In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
an initial rating, the Francisco rule does not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  In view 
of the Board's action, as explained below, a remand to 
consider "staged rating" is unnecessary.

The veteran's Raynaud's phenomenon is rated as 10 percent 
disabling under Diagnostic Code 7117.  Pursuant to this code, 
a 10 percent evaluation is warranted when the disability is 
productive of characteristic attacks occurring one to three 
times a week.  A 20 percent evaluation requires that the 
disability be productive of characteristic attacks occurring 
four to six times a week.  A 40 percent rating is warranted 
when the Raynaud's phenomenon is productive of characteristic 
attacks occurring at least daily.  A 60 percent evaluation 
requires that the disability be manifested by two or more 
digital ulcers and a history of characteristic attacks.  
Finally, a 100 percent rating is available when the Raynaud's 
phenomenon is productive of two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.  

In addition, a note following the code provides that, for 
purposes of this section, characteristic attacks consist of 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.  Further, a note 
following Diagnostic Code 7122 provides that disabilities 
such as Raynaud's phenomenon that have been diagnosed as a 
residual effect of a cold injury are evaluated separately 
unless that pathology has been used to support an evaluation 
under diagnostic code 7122.  Here, in assigning separate 30 
percent evaluations for the veteran's cold injury residuals 
of the left and right feet, the Board, like the RO, has not 
based the ratings on the color changes affecting the skin of 
these extremities.  Accordingly, the assignment a separate 
compensable evaluation for this condition is warranted.

The June 1998 VA vascular examination report indicates that 
the veteran suffered from color changes as a residual of his 
frostbite injury.  Further, in the January 1999 outpatient 
report, the physician diagnosed the veteran as having 
Raynaud's phenomenon; however, neither examiner reported the 
frequency of the characteristic attacks.  In addition, in the 
December 1999 VA vascular examination report, the examiner 
indicated that he had "no evidence" of having Raynaud's 
phenomenon.  Finally, during the February 2001 hearing, 
although both the veteran and his spouse reported that he 
suffered from color changes of the skin on his feet, neither 
he nor his spouse testified that, on average, he suffered 
from more than three characteristic attacks weekly of 
Raynaud's phenomenon.  Further, in light of the January 1999 
examiner's comment linking the characteristic attacks to the 
veteran's exposure to cold weather, as well as the veteran's 
statements and testimony that he can no longer be employed 
outdoors as a consequence of his cold injuries, the Board 
finds that it is unlikely that, on average, he experiences 
more than three such characteristic attacks per week.  
Accordingly, the preponderance of the evidence is against an 
initial evaluation higher than 10 percent for Raynaud's 
phenomenon.  Finally, inasmuch as the 10 percent evaluation 
represents the greatest degree of impairment since the date 
of the grant of service connection, "staged rating" is 
unnecessary.  See Fenderson, 12 Vet. App. at 126.

IV.  Dermatitis of the feet and hands

The veteran's dermatophytosis of the hands and feet is rated 
as noncompensably disabling under Diagnostic Code 7806.  38 
C.F.R. § 4.118 (2000).  Under that diagnostic code, a 
noncompensable rating is warranted where the disability is 
productive of slight, if any, exfoliation, exudation, or 
itching, provided the condition is on a nonexposed area or 
small surface.  A 10 percent evaluation is warranted where 
the skin disability is productive of exfoliation, exudation 
or itching involving an exposed surface or extensive area.  A 
30 percent rating requires that the disability be manifested 
by exudation or constant itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or an exceptionally repugnant 
condition.

Following review of both the medical evidence of record and 
the veteran's assertions, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that the veteran's 
dermatophytosis of the hands and feet warrants a 10 percent 
evaluation.  In reaching this conclusion, the Board observes 
that, in the June 1998 vascular examination report, the 
examiner noted that the veteran had fissuring between his 
toes as well as some scaly lesions in the interdigital webs 
and soles and was diagnosed as having active tinea pedis.  
Further, the December 1999 VA vascular examination report 
revealed that, despite receiving regular VA care as well 
treatment by his spouse, the skin between the veteran's toes 
was moist and that there was exfoliation.  Moreover, in the 
December 1999 VA dermatological examination report, the 
examiner also indicated that the veteran had moist areas 
between his toes, dead skin and fissuring on his feet, as 
well as dry skin over his palms with some exfoliation and 
questionable erythema along the edges of his fingers; the 
diagnosis was tinea pedis and tinea manum.  In addition, 
during the February 2001 hearing, the veteran testified that 
the disability was productive of itching and that the skin on 
his feet peeled.  Further, he described the skin on his hands 
as scaly and dry.  As such, the veteran's dermatitis of the 
feet and hands is manifested by exfoliation, exudation or 
itching involving an exposed surface, a compensable rating is 
warranted.

The Board further concludes, however, that an evaluation of 
30 percent is not warranted.  In reaching this finding, the 
Board notes that none of the formal evaluations determined 
that the disability was productive of constant itching.  
Further, the VA examination reports specifically indicate 
that that the veteran did not suffer from extensive lesions.  
Moreover, the evidence does not even suggest that the 
disability is manifested by marked disfigurement; indeed, 
even the veteran does not maintain that it is.  

V.  The residuals of a bullet wound of the chest

The veteran's residuals of a bullet wound of the chest are 
currently evaluated as noncompensably disabling under 
Diagnostic Code 6844, pertaining to post-surgical residual 
(lobectomy, pneumonectomy, etc.).  Under this code, a 10 
percent rating is assigned for forced expiratory volume in 
one second (FEV-1) of 71 to 80 percent predicted, or; the 
ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) of 71 to 80 percent, or; DLCO (SB) 
of 66 to 80 percent predicted.  When these requirements are 
not shown, a zero percent rating is assigned.  38 C.F.R. § 
4.31.  In this regard, the December 1999 VA respiratory 
examination report reflects that pulmonary function tests 
were within normal limits.  The examiner diagnosed the 
veteran as having a gunshot wound to the right chest that had 
resolved with no sequelae.  Indeed, during the examination, 
the veteran specifically denied suffering from any chest 
pain, shortness of breath or dyspnea on exertion.  
Accordingly, a compensable rating under this code is not 
warranted.

There is likewise no basis for assignment of a compensable 
evaluation based on the injury to the chest muscles, i.e., 
Muscle Group XXI.  Under Diagnostic Code 5319, when muscle 
injury to Muscle Group XXI is slight, a noncompensable rating 
is assigned.  A 10 percent evaluation requires moderate 
injury to Muscle Group XXI.  Finally, a 20 percent rating is 
warranted for either moderately severe or severe muscle 
injury to Muscle Group XXI.  Here, although the veteran 
sustained a gunshot wound while serving in Korea in 1950, by 
his own account, the bullet was surgically removed the 
following day and he has acknowledged having had no problems 
since the wound healed.  Indeed, although the veteran served 
until July 1970, the service medical records are negative for 
any complaint or treatment of residual impairment.  Moreover, 
during the March 1971 VA examination, he did not even provide 
a history of having sustained this injury, much less report 
problems stemming from the bullet wound.  Accordingly, a 
compensable rating under this code is also not warranted.

There is likewise no basis for assignment of a compensable 
evaluation based on the veteran's scar, which has been 
described as well healed and asymptomatic.  In this regard, 
the Board notes that the December 1999 examiner specifically 
reported that the scar was well healed.  As the evidence does 
not demonstrate that the veteran has a residual scar that is 
subject to repeated ulceration, one that is tender and 
painful scar on objective demonstration, or one that results 
in functional loss, there is no basis for assignment of a 
compensable evaluation under Diagnostic Codes 7803, 7804, or 
7805, respectively.

VI.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is also no showing that the veteran's 
bilateral hearing loss, residuals of frostbite of the left 
foot, residuals of frostbite of the right foot, Raynaud's 
phenomenon, dermatitis of the feet and hands and/or the 
residuals of a bullet wound of the chest reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  There is also no indication 
that any of the disabilities result in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations) for any period during the course of 
this appeal.  Further, none of the disabilities has required 
any, let alone, frequent periods of hospitalization, and have 
not otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand any of the 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VII.  Earlier effective date for a compensable evaluation for 
the residuals of frostbite of the feet

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The 
effective date of an award of increased compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).  Further, the 
effective date of an award of disability compensation based 
on a liberalizing law, or a liberalizing VA issue, shall not 
be earlier than the effective date of the act or 
administrative issue.  In no event shall such award be 
retroactive for more than one year from the date of 
application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).

As the RO noted in the August 1998 rating action, effective 
January 12, 1998, the criteria for evaluating cardiovascular 
disorders, including the residuals of cold injuries, were 
revised.  62 Fed. Reg. 65219 (1997).  In assigning 
compensable evaluations, effective January 12, 1998, the RO 
essentially determined that the revision of the rating 
criteria represented a liberalizing law or VA issue, and thus 
increased the evaluation of the veteran's conditions, 
effective the date of the amendment, because his claim was 
received within one year of the change.

As discussed above, the veteran filed his claim for an 
increased rating for the residuals of frostbite of the feet 
on March 19, 1998.  At that time, the condition was evaluated 
as a bilateral disability and rated as noncompensably 
disabling since August 1, 1970.  The earliest medical 
evidence dated within one year of his March 1998 claim 
showing that the veteran's condition warranted a higher 
rating is contained in the June 1998 VA examination report.  
Thus, under no circumstances, could the effective date be 
prior to January 12, 1998.  Accordingly, the claim must be 
denied by operation of law.


ORDER

An increased rating for bilateral hearing loss is denied

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for residuals of 
frostbite of the left foot is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for residuals of 
frostbite of the right foot is granted.

An initial rating higher than 10 percent for Raynaud's 
phenomenon is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for dermatophytosis of 
the hands and feet is granted.

An increased rating for the residuals of a bullet wound of 
the chest is denied.

An effective date prior to January 12, 1998, for a 
compensable evaluation for the residuals of frostbite of the 
feet, is denied.


REMAND

Also before the Board is the veteran's claim of entitlement 
to a TDIU.  The Board has carefully reviewed the claims file 
and finds that this claim must be remanded for additional 
development and adjudication.

The veteran contends, in essence, that entitlement to a TDIU 
is warranted because he is unemployable due to his service-
connected disabilities, and especially as a result of his 
service-connected bilateral hearing loss and the residuals of 
his frostbite of his left and right feet.  

Prior to discussing the veteran's TDIU claim, the Board 
reiterates that the record raises a claim of entitlement to 
service connection for tinnitus.  In this regard, the Board 
notes that during the June 1998 and December 1999 VA 
audiological examinations, the veteran complained of 
suffering from tinnitus since his period of combat service in 
Korea in 1950.  Further, both examiners diagnosed the veteran 
as having this disability and opined that it had its onset 
during service.  To date, however, VA has not considered this 
claim.  Although where an inferred claim is raised by the 
record it is generally referred to the RO for appropriate 
action, here the Board notes that resolution of the inferred 
service connection claim could well impact upon the Board's 
consideration of the total rating issue; in fact, as noted 
above, the veteran cites his impaired hearing as a primary 
basis for his unemployability and as noted above, in 
asserting entitlement to an increased rating for his service-
connected bilateral hearing loss, the veteran cited his 
tinnitus.  As such, the Board finds that, because this claim 
is inextricably intertwined with the total rating issue, they 
must be considered together, and thus a decision by the Board 
on the veteran's total rating claim would at this point be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Further, on remand, in adjudicating this claim, the RO must 
specifically consider the application of 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) (2000) in 
light of the veteran's service.  See Dambach v. Gober, 223 
F.3d 1376, 1380 (Fed. Cir. 2000).

In addition, as explained above, the Board has determined 
that the residuals of the veteran's cold injuries of the left 
and right feet warrant independent 30 percent ratings.  In 
this regard, the Board points out that, pursuant to a note in 
Diagnostic Code 7122, where, as here, more than one extremity 
is involved, each extremity is to be evaluated separately and 
the resulting evaluations are thereafter combined pursuant to 
38 C.F.R. § 4.25, using the bilateral factor contained in 
38 C.F.R. § 4.26.  38 C.F.R. § 4.26, provides that, when a 
partial disability results from disease or injury of both 
arms, or of both legs, or of paired skeletal muscles, the 
ratings for the disabilities of the right and left sides will 
be combined as usual, and 10 percent of this value will be 
added (i.e., not combined) before proceeding with further 
combinations, or converting to the degree of disability.  The 
bilateral factor is applied to such bilateral disabilities 
before other combinations are carried out, and the rating for 
such disabilities, including the bilateral factor, is treated 
as one disability for the purpose of arranging in order of 
severity and for all further combinations.  

The application of 38 C.F.R. §§ 4.25 and 4.26 results in a 
combined evaluation of 70 percent.  This meets the TDIU 
threshold percentage of 38 C.F.R. § 4.16(a).  In light of 
these favorable determinations, the Board finds that the RO 
should readjudicate the veteran's TDIU claim.

Further, the Board notes that, since the preparation of the 
most recent rating decision, dated in March 2000, a copy of 
which was issued as part of the Statement of the Case (SOC) 
dated that same month, there has been a significant change in 
the law.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  Under the 
circumstances of this case, VA should obtain a competent 
opinion concerning the effects of the veteran's service-
connected disabilities on his employability.  See Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  

Here, in light of the veteran's inferred claim of service 
connection for tinnitus and the current state of the record, 
the Board concludes that the veteran should also be afforded 
a contemporaneous VA examination.  In the examination report, 
the examiner must comment on the pertinent medical evidence 
of record, and specifically the opinion offered by the 
examiner who conducted the January 1999 VA outpatient 
evaluation, who reported that, due to his cold injuries, 
i.e., his left and right foot frostbite residuals and his 
Raynaud's phenomenon, the veteran was unable to work outdoors 
in cold weather.  In addition, he or she should take into 
consideration the notations contained in the veteran's 
"Counseling/Evaluation Rehabilitation (VRE) folder.  The 
examiner should also discuss the two employer statements 
submitted by the veteran, both dated in August 1999.  In the 
earlier statement, the affirmant reported that the general 
duties required for a management position at Burger King 
involved general kitchen duties and stock work.  The 
affirmant further indicated that the veteran was not able to 
perform the duties or a cashier or an "expeditor" due to 
his hearing and visual impairment.  She added that this 
"severely limited" his ability to perform many of the 
functions required of a manager; as noted above, during his 
hearing, the veteran indicated that his service-connected 
foot pathology also played a major role.  In the latter 
employer statement, the affirmant reported that he had 
previously been employed at Pompano Masonry Corporation as a 
bricklayer but that he was no longer physically able to work 
in this capacity; no particular disability was noted, but in 
light of the January 1999 VA examiner's statement and the 
veteran's February 2001 testimony, the Board notes that it 
appears that the affirmant may have based her opinion on the 
veteran's service-connected hearing and foot disabilities.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for his service-connected 
disabilities from any facility or source 
identified by the veteran.  This should 
specifically include outstanding records 
of his treatment at the Salisbury, North 
Carolina, VA Medical Center.  The aid of 
the veteran and his representative in 
identifying and securing these records, 
to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination.  
It is imperative that the veteran's 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted and all clinical findings 
should reported in detail.  Thereafter, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's tinnitus is 
related to his period of service or a 
service-connected disability.  In doing 
so, the examiner should consider the 
opinions offered by VA audiologists who 
performed the June 1998 and December 1999 
examinations.  Thereafter, the examiner 
should opine as to whether, without 
regard to the veteran's age or the impact 
of any nonservice-connected disabilities, 
it is at least as likely as not that the 
veteran's service-connected disabilities 
(including his tinnitus if the examiner 
concludes it is related to his military 
service), either alone or in the 
aggregate render him unable to secure or 
follow a substantially gainful 
occupation.  In offering this opinion, 
the examiner should take into 
consideration the comment offered by the 
January 1999 VA outpatient examiner, the 
two August 1999 employer statements, and 
pertinent entries contained in the 
veteran's VRE folder.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a legible 
report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Prior to 
readjudicating the veteran's TDIU claim, 
the RO must determine whether service 
connection is warranted for tinnitus.  In 
doing so, the RO must specifically 
consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  Further, if 
service connection is established, a 
disability rating must be assigned.  The 
RO should thereafter readjudicate the 
veteran's TDIU claim in light of that 
determination, as well as the Board's 
decision granting increased ratings for 
some disabilities.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 



